Citation Nr: 1428105	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-05 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric, including posttraumatic stress disorder (PTSD), depression and anxiety. 

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had a period of honorable service from December 1979 to October 1983.  The Veteran's second period of service from October 1983 to April 1986 terminated in a discharge which has been determined to have been of a character that precludes entitlement to VA compensation benefits based on that period.

This matter came to the Board of Veterans' Appeals (Board) from September 2007 and May 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in March 2012 for further development.  

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, treatment records show anxiety.  Accordingly, the issue is reflected on the first page of this decision.  The Board acknowledges that the Veteran also has depression and that by rating decision in May 2014, the RO specifically denied service connection for depression.  To date, the Veteran has not initiated that appeal.  Nevertheless, the depression issue is considered part of the acquired psychiatric disability claim by virtue of Clemons.  

The issues of service connection for a kidney disorder and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, PTSD is related to a confirmed in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

One of the issues before the Board involves a claim of entitlement to service connection an acquired psychiatric disorder.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Analysis

The Veteran was afforded a VA examination in May 2010.  After interviewing and examining the Veteran, and after reviewing the claims file, the VA examiner diagnosed PTSD and opined that "it is at least as likely as not that the Veteran's diagnosis of PTSD is due to the in-service stressor of seeing someone sucked into a jet engine."  The Board notes that there are no medical opinions to the contrary.  

With a positive nexus opinion, the only question that remains is whether the Veteran's stressor is verified.   

A March 1983 Report of Enlisted Performance Evaluation shows that the Veteran was deployed aboard the USS Independence in the Indian Ocean from 
November 1980 to June 1981.

In a statement in support of his PTSD claim received in January 2007, the Veteran reported that in January 1980, while aboard the USS Independence, W.B. was "sucked into engine of S-3 Viking Aircraft."  On a statement received in May 2011, the Veteran reported that he "witnessed one of my shipmates getting ingested into the engine of a S-3 Viking aircraft engine."

On a March 2012 JSRRC request form, the RO submitted an inquiry regarding this stressor.  An April 2012 DPRIS response shows that the 1981 command history of the USS INDEPENDENCE and Navy Casualty Section do not document the death of W. B.  However, it was noted that deck logs note a fatality in February 1981 when R. P. B. was "ingested into a jet engine of an S-3A VIKING aircraft."  

Overall, the Board finds that the stressor reported by the Veteran comes close enough to the February 1981 incident.  Here, the first four letters of the last name provided by the Veteran matches the first four letters of last name of the casualty noted in deck logs.  Additionally, the date reported by the Veteran missed the mark only by a month and a year.  For an event that happened over thirty years ago, the Veteran's recollection of the date is not too far off.  Significantly, the incident recorded in the deck log occurred when the Veteran was a member of the ship.  In addition, the verification of someone being sucked specifically into a VIKING aircraft engine matches the particular incident described by the Veteran.  Resolving the benefit of the doubt in his favor, the Board finds that the stressor has been verified and that the Veteran does have PTSD related to a verified stressor.  Service connection is therefore warranted.  See 38  U.S.C.A. § 5107(b). 

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board notes that RO letters in November 2006, February 2007 and March 2012 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

As for the remaining claims, although the Board regrets further delay, the case must be returned to the RO for additional development.

There are several outstanding records.  In a statement received in December 2012, the Veteran reported in-service treatment for his kidney disorder and back at the Naval Medical Center Portsmouth.  In addition, by statement received in February 2014, the Veteran indicated that there are outstanding post-service treatment records located at the South Carolina Department of Corrections.  These pertinent records should be obtained before the Board can proceed with appellate review.  Additionally, any outstanding private and VA treatment records should also be associated with the Veteran's claims file/electronic records.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to obtain treatment records from the Naval Medical Center Portsmouth and South Carolina Department of Corrections; any outstanding private treatment records and updated VA treatment records reflecting treatment for kidney disorder and a low back disability.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues of service connection for a kidney disorder and a low back disability.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


